DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3, 6 and 7 are amended.  Claim 8 is new.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as amended, recites “configured to wirelessly detect if any of the mining and construction consumable on the stand require replacement or repair and to convey the information as to whether any of the mining and construction consumables on the stand require replacement or repair to the computer or smart device.”  Applicant specification states that the invention provides for relaying the information on the depletion of consumables to the manufacturer for automated re-ordering and delivery to the site or mining company.  Applicant’s specification does not teach wirelessly detecting replacement or repair to a computer or smart device.  Claims 3 and 6 now include the new matter language as well.

Claims 2 and 4 recite “the use of the stand” where the base claim recites an industrial consumables storage and detection stand.  The preambles of claims 2 and 4 lack proper antecedent to the preamble of the base claim, thus the scope of those claims (2 and 4) is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over US 2020/0219041 to McIntosh in view of 9,227,574 to Martinez.
The claims are rejected given the broadest and most reasonable interpretation.
Regarding claim 1, McIntosh ‘041 teaches an industrial consumables storage and detection means that is configured for storing mining and construction industrial consumables and wirelessly detecting the presence of the mining and construction consumables and conveying the information on the presence or absence of the consumables to a computer or smart device, wherein a stand is further configured to wirelessly detect if any of the mining and construction consumable on the stand require replacement or repair and to convey the information as to whether any of the mining and construction consumables on the stand require replacement or repair to the computer or smart device.  

    PNG
    media_image1.png
    506
    671
    media_image1.png
    Greyscale

The examiner submits that the monitoring and dispensing system taught in McIntosh ‘041 is easily adaptable to any type of stand.
Martinez ‘574 teaches a storage stand 10 for supporting materials, equipment and bags.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claim invention to modify the support taught in McIntosh ‘041 with the stand taught in Martinez ‘571 thus allowing for authorizing, confirming and proper installation of a consumable article supply (McIntosh ‘041) relative to a stand (Martinez ‘574) that supports materials and equipment and the like.
Regarding claims 2 and 4, McIntosh ‘041, as modified, where Martinez ‘574 could teach the monitored stand at construction site.  
Regarding claim 3, McIntosh ‘041 teaches supporting and detecting the presence of one or more consumables each affixed with a radio frequency identification (RFID) tag (para 52), a wireless transmitter; and at least one RFID readers (para 36 and 60-62) to wirelessly detect if any of the consumables require replacement or repair (para 63).  The examiner submits that the monitoring and dispensing system taught in McIntosh ‘041 is easily adaptable to any type of stand. 

It would have been obvious to one or ordinary skill in the art before the effective filing date of the claim invention to modify the support taught in McIntosh ‘041 with the stand taught in Martinez ‘571 thus allowing for authorizing, confirming and proper installation of a consumable article supply (McIntosh ‘041) relative to a stand (Martinez ‘574) that supports materials and equipment of which could be mining and construction consumables.
Regarding claim 5, McIntosh ‘041, as modified, teaches in which the at least one RFID readers is four RFID readers (para 63, last 7 lines – multiple readers could be four).  
Concerning method claims 6 and 7 in view of the structure disclosed by McIntosh ‘041, the method of operating the device would have been obvious, since it is the normal and logical manner in which the device could be used.
Regarding claim 6, McIntosh ‘041 teaches method of determining when consumables need to be replenished, replaced or repaired in which an consumables storage and detection stand stores consumables and wirelessly detects the presence of consumables on the stand and whether the  consumables on the stand need to be replaced or repaired and conveys the information on the presence or absence of the consumables and the information as to whether any of consumables on the stand require replacement or repair to one or more computers or smart devices (para 63).
 The examiner submits that the monitoring and dispensing system taught in McIntosh ‘041 is easily adaptable to any type of stand support a myriad of articles. 
Martinez ‘574 teaches a storage stand 10 for supporting materials, equipment and bags, said stand comprising: a base frame 34; a storage rack 42/48. Martinez ‘574 is configured to support materials, equipment and bags which could be in the form of mining and construction consumables.

Regarding claim 7, McIntosh ‘041, as modified by Martinez ‘574 teaches in which the one or more computers or smart devices are located at one or more of an industrial site, industrial company, mining consumable manufacturer and construction consumable manufacturer.  
Regarding claim 8, McIntosh ‘041, as modified, where Martinez ‘574 wherein the storage rack comprises storage prongs and/or prong tabs 42/48.

Response to Arguments
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive and moot in light of the amended claim rejections. The rejection has been amended and expounded only due to the amendments made to the claims.
The examiner fits submits that there is very little structure claimed and applicant seems to rely on functional recitation of consumables that are not positively recited.  Therefore, the examiner has given the claims the broadest and most reasonable interpretation.
In response to applicant's argument regarding tracking of mining/construction consumables, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
However, McIntosh  is now modified by Martinez that teaches a stand that could support such articles.  Further noting that the consumables are not even positively recited in the claim.  The examiner 

    PNG
    media_image1.png
    506
    671
    media_image1.png
    Greyscale

Applicant argues that “the consumables of the present application are "fitted with identification tags" as opposed to having transmitters embedded into the consumable article itself, as disclosed in McIntosh.  This limitation is not claimed.  In addition, there is not difference between fitted and embedded in this instance, especially when the claim lacks structure or positively recited consumables.
The rejections are amended in light of the claimed amendments and maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MONICA E MILLNER/Primary Examiner, Art Unit 3632